The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Jorge (ES 167358) discloses detachably fastening a smartphone holder to
a shopping cart, the method comprising: in a first step, placing a smartphone (Jorge Fig. 1 Item10) on a seating of the smartphone holder (Jorge Fig. 1); in a second step, the holder being inserted in a seating provided for that purpose on the shopping cart (Jorge Fig. 1 Item 3, 4)..
Ciervo (US 20120119874) discloses a locking the smartphone in the seating, the locking step activating a locking mechanism to automatically lock a holder in the seating (Cievo Abstract)
 Sonnendorfer (CN 104822579) discloses detachably fastening a smartphone to a shopping cart using a token for locking mechanism (Sonnendorfer Abstract).
However, the combination of Jorge, Ciervo and Sonnendorfer fails to teach “detachably fastening a smartphone holder to a shopping cart, the method comprising: in a first step, placing a smartphone on a seating of the smartphone holder; in a second step, locking the smartphone in the seating, the locking step activating a locking mechanism to automatically lock a holder in the seating, the holder being inserted in a seating provided for that purpose on the shopping cart. releasing a token from an insertion opening of the holder when the smartphone is locked in the holder; and inserting the token into the insertion opening to release the locking mechanism, by inserting the token to a first position in the insertion opening, executing an authorization 
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641